Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s response to the last office action, filed May 3, 2021 has been entered and made of record. Claims 1 and 11 have been amended; and claims 4-5, 14-15 were previously cancelled. Claims 1-3, 6-13, 16-24 are pending in this application.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
-  Claims 1 and 11 are allowable over the prior art of record.
- Claims 2-3, 6-10, and 21-22 are allowable as they depend from claim 1.
- Claims 12-13, 16-20, and 23-24 are allowable as they depend from claim 11.

With respect to claim 1, the prior art of record, alone or in reasonable combination, does not teach or suggest, the following limitation(s), (in consideration of the claim as a whole):  
“the generator neural network generates one modified synthetic image based on 
hidden variables and the discriminator determines whether the one modified synthetic image is similar to a real image”

, (“Semi-recurrent CNN-based VAE-GAN for sequential data generation”, School of Engineering Science, Simon Fraser University, Burnaby, BC, Canada, IEEE 2019, Pages 2321-2325), discloses processing the synthetic image with a variational auto encoder-generative adversarial network (VAE-GAN), (see at least: Fig. 1a), wherein the VAE-GAN includes an encoder neural network, a generator neural network and a discriminator neural network, (see at least: Fig. a, and sections 3, 3.1), wherein the encoder neural network generates hidden variables, (section 2.1, “hidden representation”), the generator neural network generates a modified synthetic image based on hidden variables, (see at least: Fig. 1(a), and section 2.2, the generated  two frames                         
                            
                                
                                    
                                        
                                            X
                                        
                                        
                                            t
                                        
                                    
                                
                                ~
                            
                        
                    , and                         
                            
                                
                                    
                                        
                                            X
                                        
                                        
                                            p
                                        
                                        
                                            t
                                        
                                    
                                
                                ~
                            
                        
                     from the generator G, correspond to the modified synthetic data), and the discriminator determines whether the modified synthetic image is similar to a real image, (see at least: section 3.1, left-hand-column, “the pair-wise feature matching loss between the real data                         
                            
                                
                                    X
                                
                                
                                    t
                                
                            
                        
                     and the synthesized data, (the two frames                         
                            
                                
                                    
                                        
                                            X
                                        
                                        
                                            t
                                        
                                    
                                
                                ~
                            
                        
                    , and                         
                            
                                
                                    
                                        
                                            X
                                        
                                        
                                            p
                                        
                                        
                                            t
                                        
                                    
                                
                                ~
                            
                            )
                            )
                        
                    ; and wherein the VAE-GAN is using real images as input , determining a loss function based on real images”, (Page 2323, section 3.1, the pair-wise feature matching loss between the real data                         
                            
                                
                                    X
                                
                                
                                    t
                                
                            
                        
                     and the synthesized data, [i.e., using real data as input, and determining a loss function based on said real data]). However, while disclosing that the discriminator D determines whether the modified synthetic data, (two frames                         
                            
                                
                                    
                                        
                                            X
                                        
                                        
                                            t
                                        
                                    
                                
                                ~
                            
                        
                    , and                         
                            
                                
                                    
                                        
                                            X
                                        
                                        
                                            p
                                        
                                        
                                            t
                                        
                                    
                                
                                ~
                            
                            )
                            ,
                             
                        
                    is similar to a real data                         
                            
                                
                                    X
                                
                                
                                    t
                                
                            
                        
                    ; Akbari et al fails to teach or suggest, either alone or in combination with the other cited references, that the generator neural network generates one modified synthetic image based on hidden variables and the discriminator determines whether the one modified synthetic image is similar to a real image.

style transfer neural network, wherein the style transfer neural network is trained to adapt the synthetic image from a first domain to a second domain, (see at least: Abstract, and Par. 0004, and Fig. 6b, Par. 0138, “see the Final office Action for details”); and train a recognition neural network model 620 based on the domain adapted synthetic images and the corresponding ground truth; and process images with the trained deep neural network to determine objects (see at least: Fig. 6b, and Par. 0140, “see the Final office Action for details”); but fails to teach or suggest, either alone or in combination with the other cited references, that the generator neural network generates one modified synthetic image based on hidden variables and the discriminator determines whether the one modified synthetic image is similar to a real image.

Regarding claim 11, claim 10 recites substantially similar limitations as set forth in claim 1. As such, claim 10 is in condition for allowance, for at least similar reasons, as stated above.

Other prior art listed on the attached form PTO-892 show various aspects of the invention but none, either alone or in combination, teach or suggest all the claimed limitations.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMARA ABDI whose telephone number is (571)270-1670.  The examiner can normally be reached on 9:00am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vu Le can be reached on (571)272-7332.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 




/AMARA ABDI/Primary Examiner, Art Unit 2668                                                                                                                                                                                                        05/06/2021